                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

RACHEL JACKSON, on behalf of
D.J.D., her child

       Plaintiff,

v.                                                               Case No: 5:20-cv-362-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                          ORDER

       This matter is before the undersigned on Defendant’s unopposed motion for entry of

judgment with remand in which Defendant requests that the Court remand this case so that

the Commissioner can take further administrative action. (Doc. 24). Defendant states that

Plaintiff has no objection to the Motion to Remand.

       Pursuant to Title 42, United States Code, Section 405(g) the Court is empowered to

reverse the decision of the Commissioner with or without remanding the cause for a

rehearing. Shalala v. Schaefer, 113 S. Ct. 2625 (1993). The failure of the ALJ to develop the

record constitutes sufficient grounds for remand. Brissette v. Heckler, 730 F.2d 548 (8th Cir.

1984), appeal after remand 613 F. Supp. 722 (E.D. Mo. 1985), judgment aff’d in part, rev’d

in part, 784 F.2d 864 (8th Cir. 1986). On remand under sentence four, the ALJ should review

the case on a complete record, including any new material evidence. Diorio v. Heckler, 721

F.2d 726, 729 (11th Cir. 1983) (finding that it was necessary for the ALJ on remand to

consider psychiatric report tendered to Appeals Council); Reeves v. Heckler, 734 F.2d 519, 522
n. 1 (11th Cir. 1984) (holding that the ALJ should consider on remand the need for an

orthopedic evaluation).

        Therefore, the undersigned agrees with the parties that it is appropriate to remand this

matter to the Commissioner. Accordingly, it is respectfully ORDERED that:

        (1) Defendant’s unopposed motion for entry of judgment with remand

        (Doc. 24) is GRANTED.

        (2) This action is REVERSED AND REMANDED pursuant to sentence

        four of 42 U.S.C. § 405(g) to the Commissioner for the following reasons:

               For the Commissioner to offer the Claimant a hearing; further
               develop the record, as necessary; evaluate Claimant’s symptoms
               pursuant to SSR 16-3p; and issue a decision, and to conduct any
               other proceedings the Commissioner deems appropriate.

        (3) The Clerk is directed to enter judgment accordingly and close the
file.

        DONE and ORDERED in Ocala, Florida on July 14, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -2-
